Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jason Wayne Jones appeals the district court’s order denying his 18 U.S.C. § 3585(b) (2006) motion seeking credit against his criminal sentence for time spent on home detention. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jones, No. 1:09-cr-00470-LMB-1 (E.D.Va. Dec. 8, 2010). We deny the motion to seal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.